     Case 2:20-cv-03148-MLCF-MBN Document 13 Filed 03/17/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA




MT. HAWLEY INSURANCE COMPANY                              CIVIL ACTION


v.                                                        NO. 20-3148


SIKA INVESTMENTS, LLC                                     SECTION "F"




                                   ORDER


      Before the Court is Sika Investments, LLC’s motion to abstain

and dismiss in which Sika requests that the Court abstain from

hearing and dismiss this declaratory judgment action (filed by Mt.

Hawley) in favor of the first-filed state court action (filed by

Sika) in which Mt. Hawley is a defendant.        The motion is contested

and set for hearing on March 17, 2021.          Because the first-filed

state court action was recently removed (for a second time) to

this Court -- this time by Mt. Hawley -- Mt. Hawley points out

that there is no parallel lawsuit pending in state court, that

this lawsuit poses no risk of gratuitous interference with any

state court litigation, and, therefore, the Court should deny

Sika’s motion to abstain.




                                     1
    Case 2:20-cv-03148-MLCF-MBN Document 13 Filed 03/17/21 Page 2 of 2



     The Court agrees that Sika’s motion to abstain in deference

to parallel state-court litigation was rendered moot upon Mt.

Hawley’s   removal   of   that   state-court   matter   to   this   Court.

Accordingly, IT IS ORDERED: that Sika’s motion to abstain and

dismiss is hereby DENIED as moot, but without prejudice to be re-

urged should Civil Action Number 21-404 be remanded to state court

(for a second time). 1


                      New Orleans, Louisiana, March 17, 2021



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




1On November 17, 2020, upon the consent of the removing defendant
(a diverse party that initially claimed it and other non-diverse
defendants were improperly joined to defeat diversity), the Court
granted the plaintiff’s (Sika’s) motion to remand Civil Action
Number 20-2074. Prior to remand, Mt. Hawley had intervened as a
plaintiff in 20-2074. After 20-2074 was remanded, Mt. Hawley filed
this declaratory judgment action and, thereafter, in the remanded
state court litigation, Sika apparently added Mt. Hawley as a
defendant, which then removed that previously-remanded 20-2074 to
this Court, which assigned Civil Action Number 21-404.
                                    2
